1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
7
                                  UNITED STATES DISTRICT COURT
8
9                                EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO BRANCH
11
12
     ALLEN M. QUIGLEY,                                  Case No.: 2:18-cv-00938-CKD
13
                    Plaintiff,
14
     vs.                                                STIPULATION AND ORDER
15                                                      EXTENDING PLAINTIFF’S TIME TO
     NANCY A. BERRYHILL,                                FILE A MOTION FOR SUMMARY
16                                                      JUDGMENT/REMAND
     Acting Commissioner of Social Security,
17
18                  Defendant
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21
     undersigned attorneys, with the approval of the Court, that Plaintiff’s time to file a Motion for
22
     Summary Judgment in the above-referenced case is hereby extended to the new due date of
23
24   November 14, 2018.

25          This extension (7 days) is requested because the brief writer has had some computer
26
     issues which have caused deletion of her calendar and a backlog in her briefing schedule,
27
     therefore, the writer needs additional time to file the Motion for Summary Judgment.
28
1    DATED: November 14, 2018          /s/ Shellie Lott
                                       Shellie Lott
2                               Attorney for Plaintiff
3
4
     DATED: November 14, 2018          McGREGOR W. SCOTT
5                               United States Attorney
6                               DEBORAH LEE STACHEL
                                Regional Chief Counsel, Region IX
7
                                 /s/ Beatrice H. Na
8
                                BEATRICE H. NA,
9                               (As authorized via E-mail on 11/9/18)
                                Special Assistant U S Attorney
10                              Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
7                                 UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
                                       SACRAMENTO BRANCH
10
11
12   ALLEN M. QUIGLEY,                                  Case No.: 2:18-cv-00938-CKD

13                  Plaintiff,

14   vs.                                                ORDER EXTENDING PLAINTIFF’S
                                                        TIME TO FILE A MOTION FOR
15   NANCY A. BERRYHILL,                                SUMMARY JUDGMENT/REMAND
16   Acting Commissioner of Social Security,

17
                    Defendant
18
19
            Pursuant to the stipulation of the parties for a requested second extension of Plaintiff’s
20
     time to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.
21          Plaintiff shall file her Motion for Summary Judgment/Remand on or before November
22   14, 2018.
23          SO ORDERED.
24   Dated: November 14, 2018
25                                                    _____________________________________
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE
27
28
